Citation Nr: 0121612	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to April 
1970.  

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which denied the veteran's claims 
for an increased rating for post-traumatic stress disorder 
and a request to reopen his claim for service connection for 
a foot disorder.  In April 2000 the veteran filed a notice of 
disagreement only with the denial of an increased rating for 
post-traumatic stress disorder.  He submitted his substantive 
appeal in June 2000.  The only issue presently in appellate 
status is an increased rating for post-traumatic stress 
disorder.  

In the introduction to the July 1999 decision of the Board of 
Veterans' Appeals (Board), it was pointed out that the 
veteran had raised a claim for service connection for muscle 
damage and scarring.  As the claim had not been developed or 
certified for appellate review it was referred to the RO.  
The claim is again referred to the RO for appropriate action.

Pursuant to the veteran's request, the RO scheduled a 
personal hearing on October 24, 2000.  The veteran was 
informed of the hearing date by letter mailed on October 10, 
2000.  He failed to report for the hearing and he has 
provided no explanation for his failure to report.  Under 
these circumstances, his hearing request is deemed to be 
withdrawn.  38 C.F.R. § 20.702(d) (2000).   


FINDINGS OF FACT

The veteran failed to report for a scheduled VA examination 
pertaining to his claim for an increased rating for post-
traumatic stress disorder, and he has not provided good cause 
for his failure to report.






CONCLUSION OF LAW

The claim for rating in excess of 30 percent for post-
traumatic stress disorder must be denied due to failure to 
report for a scheduled VA examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress disorder was 
granted by a September 1996 rating decision, and a 30 percent 
evaluation was assigned.  In October 1999 the veteran filed a 
claim for an increased rating for post-traumatic stress 
disorder. 

VA medical records show that, in addition to post-traumatic 
stress disorder, the veteran has a history of treatment for 
bipolar disorder and major depression.  Outpatient treatment 
records from the Cheyenne VAMC indicate he was taking lithium 
carbonate, Wellbutrin, trazodone and Valium.  In August 1996, 
after his initial VA compensation and pension evaluation for 
post-traumatic stress disorder, the veteran reported he had 
difficulty opening up to the examiner and telling him about 
the traumatic events in Vietnam.  His counselor discussed 
with him the importance of talking about his intrusive 
thoughts during the examination process an that they occurred 
on a daily basis.  
 
The veteran was afforded a VA examination in December 1999.  
It is apparent from the record that he is a resident of 
Wyoming but was examined at the Denver VAMC because he is 
employed at the Cheyenne, Wyoming VAMC.  The veteran was 
temporarily residing in Denver in December 1999.  At the time 
of the examination of the veteran in December 1999, the 
veteran was considering the possibility of having to place 
his wife in an assisted living facility.  The VA examiner 
reported he was distraught over his wife's comatose 
condition.  Prior to this wife's health crisis the veteran 
had been attending the University of Wyoming and was studying 
engineering.  He was also employed on a full time basis as a 
carpenter at VA Cheyenne.  The Denver VA examiner indicated 
that the veteran's medical records were not available to him 
at the time of the examination.  Following the mental status 
examination, the pertinent diagnosis was post-traumatic 
stress disorder and the Global Scale of functioning (GAF) 
score was recorded as 55 for post-traumatic stress disorder 
alone. 

It was noted in the report of the most recent VA psychiatric 
examination in December 1999 that the veteran's claims file 
was not available for review.  The examination did not 
attempt to distinguish between symptoms and functional 
impairment attributable to PTSD from any symptomatology and 
impairment due to nonservice-connected psychiatric disability 
that may be apparent.  (As noted above, the veteran has a 
history of a bipolar disorder and major depression.)  In 
addition, it is clear at the time of the VA examination in 
December 1999 that the veteran's grief over his wife's 
serious medical condition became the focus of his 
conversation with the VA examiner.  

In view of the foregoing, the RO scheduled the veteran for 
another VA psychiatric examination.  On January 9, 2001 the 
VAMC in Denver sent the veteran a letter informing him he was 
scheduled for examination on January 17, 2001.  The letter 
also advised the veteran that a failure to report as 
scheduled might result in the disallowance of his claim due 
to a lack of required medical evidence.  A sheet captioned 
C&P Phone Message, dated 1/16/01 reveals the veteran called 
on the day prior to his scheduled examination and requested 
it be rescheduled.  He stated he was unable to come for the 
examination because he was in school.  The examination was 
rescheduled for January 24, 2001 but the veteran also failed 
to report for that examination.  The next letter from the 
Denver VAMC to the veteran was mailed to him on January 30, 
2001 informing him that, since he failed to report for the 
examination scheduled for January 24, 2001, all paperwork 
pertaining to his claim was being returned to the VA RO.  
None of the VAMC letters were returned as undeliverable.  The 
veteran failed to respond to the RO's notice of his failure 
to report for the January 24, 2001 examination; he did not 
provide any explanation as to why he did not report.  Written 
argument was submitted on behalf of the veteran by his local 
and national representatives in July 2001 (VA Form 646) and 
August 2001 (informal hearing presentation), respectively, 
and they also failed to provide any explanation for the 
veteran's failure to report for the January 24, 2001 
examination.  

                                                       II.  
Analysis

The veteran claims that a rating in excess of 30 percent is 
warranted for his service-connected post-traumatic stress 
disorder.  The claims file shows that the RO has received VA 
treatment records and afforded him the opportunity for a 
personal hearing (he failed to appear for the hearing at the 
RO before a local hearing officer). The RO has also scheduled 
the veteran for two VA examinations in connection with his 
claim for an increased rating, but he failed to report after 
rescheduling the first examination.

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).

The claims file shows the veteran did not appear for a 
hearing scheduled at the RO in October 2000, pursuant to his 
request, and he provided no explanation for his failure to 
report.  He failed to appear for a VA examination scheduled 
on January 17, 2001 because of school, and then failed to 
report for an examination rescheduled for January 24, 2001.  
He has not furnished any explanation for his failure to 
report for the rescheduled examination.   

Through its discussions in the rating decision, statement of 
the case, and in letters, which were not returned as 
undeliverable, the RO has notified the veteran of the 
evidence needed to substantiate his claim and of his duty to 
report for a VA examination in connection with his claim (or 
risk having his claim denied for failure to report).  
Nevertheless, without good cause, the veteran failed to 
report for a VA examination pertaining to his increased 
rating claim.  Such examination was necessary for the 
adjudication of this claim, particularly since the December 
1999 VA examiner did not have the veteran's claims file for 
review.  The veteran was notified by letter of his failure to 
report for the January 24, 2001 examination but he has failed 
to provide any explanation of his failure to appear.  His 
local and national representatives have not indicated any 
reason for the veteran's failure to report.  The Board 
concludes that it has no choice but to deny the veteran's 
claim due to his failure to report for a VA examination.  38 
C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 10 Vet. App. 
396 (1997).

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board is cognizant of the duty to assist under Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  However, the duty to assist is not a one-way 
street, and the veteran has failed to cooperate in developing 
his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As 
the rescheduled examination in January 2001 was necessary to 
properly adjudicate this claim, and as the veteran failed to 
report for that evaluation and has provided no explanation 
for his failure to appear, it is the Board's judgment that 
the veteran's claim must be denied under the provisions of 38 
C.F.R. § 3.655.  Engelke, supra.

ORDER

A rating in excess of 30 percent for post-traumatic stress 
disorder is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

